Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed December 30, 2020. Claims 1-20 are pending in this application.

Claim Objections
Claims 2-14, 16-17, and 19-20 are objected to because of the following informalities:  The dependent claims listed above have a missing comma to separate their preamble from the claimed limitations. The Examiner note that the comma is missing after the dependency number of the claim as follows….”….the apparatus of claim 1 wherein..”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Combs (US 2022/0091896 A1).

With respect to claim 1, Combs discloses an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory (Abstract and [0010], computer memory and processor); 
the at least one processing device being configured to perform steps of: 
receiving, at a user interface of a trust platform configured to manage a plurality of cloud assets operating in clouds of two or more cloud service providers, a request to view security and compliance risk for a given entity running one or more workloads utilizing at least a subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers (Abstract and [0004], [0010], and [0016], user signs into portal and retrieves set of entitlements from entitlement library);
obtaining, utilizing one or more application programming interfaces of the trust platform, a first set of security and compliance telemetry data generated by a first plurality of monitoring tools operating in tenant environments of the clouds of the two or more cloud service providers (Abstract, [0004], [0009]-[0010], [0032], and [0037], receive a set of entitlements for a plurality of patterns, resources, and services to which a user is authorized to access for a project; wherein policy and compliance data may be aggregated…[etc. security controls]);
obtaining, utilizing the one or more application programming interfaces of the trust platform, a second set of security and compliance telemetry data generated by a second plurality of monitoring tools operating in management environments of the clouds of the two or more cloud service providers (Abstract, [0004], [0009]-[0010], [0032], and [0037], receive a set of entitlements for a plurality of patterns, resources, and services to which a user is authorized to access for a project; wherein policy and compliance data may be aggregated…[etc. security controls]);
generating a unified view of security and compliance for the one or more workloads of the given entity running on the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers utilizing the first set of security telemetry data and the second set of telemetry data ([0032] and [0037], wherein policy and compliance, security controls, financial telemetry, and etc. are aggregated for single view); and
providing, at the user interface of the trust platform, the unified view of security and compliance for the one or more workloads of the given entity running on the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers ([0030] and [0037], user portal provides unified and immersive experience for consumer).
With respect to claim 2, Combs discloses the apparatus of claim 1 wherein the first plurality of monitoring tools are deployed by the given entity in the tenant environments of the clouds of the two or more cloud service providers ([0056], allocating financial (…one example of many different control types) telemetry tool to monitor costs and link accounts and resources).
With respect to claim 3, Combs discloses the apparatus of claim 1 wherein the first plurality of monitoring tools comprise one or more security information and event management tools, one or more intrusion detection system tools, and one or more anti-virus and anti-malware tools ([0032] and [0037]).
With respect to claim 6, Combs discloses the apparatus of claim 1 wherein the second plurality of monitoring tools are deployed by the operators of the two or more cloud service providers in the management environments of the clouds of the two or more cloud service providers for monitoring the plurality of cloud assets utilized by the given entity and one or more additional entities ([0032] and [0037]).
With respect to claim 7, Combs discloses the apparatus of claim 1 wherein the second plurality of monitoring tools comprise one or more vulnerability management tools, one or more firewall tools, one or more anti-virus and anti-malware tools, and one or more intrusion detection system tools ([0032] and [0037], security controls).
	With respect to claim(s) 15 and 18, the computer program product and method of claim(s) 15 and 18 does/do not limit or further define over the apparatus of claim(s) 1. The limitations of claim(s) 15 and 18 is/are essentially similar to the limitations of claim(s) 1. Therefore, claim(s) 15 and 18 is/are rejected for the same reasons as claim(s) 1. Please see rejection above.	

	Allowable Subject Matter
Claim(s) 4-5, 8-14, 16-17, and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘per-entity log analytics comprising distinct workspaces…as well as filtering alerts, vulnerabilities, and reports of the cloud asset attributes’.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        June 30, 2022